Title: From Benjamin Franklin to William Strahan, 3 July 1749
From: Franklin, Benjamin
To: Strahan, William


Dear Sir,
Philadelphia, July 3, 1749
I wrote to you very fully per Arthur concerning your affair with Mr. Read, and shall have nothing to add on that subject till I hear further from you. I acquainted you that he had given his bond for the balance due to you, and that I do not look on the debt as desperate.
Enclosed I send you several second bills, having sent the firsts per Arthur. I hope to hear per next ship that you have received my son’s pay, since I understand there was a [Bill of] Parliament in March last, for a sum to defray all the charges of the Canada expedition. If it should prove otherwise, I will send the balance from hence in the fall, and make you satisfaction for the delay and disappointment.
The Library Company send to Mr. Collinson by this ship for a parcel of books. I have recommended you to him on the occasion, and hope you will have the selling of them. If you should, and the Company judge your charges reasonable, I doubt not but you will keep their custom.
I fear I shall not have the pleasure of seeing you this year, perhaps the next I may.
Please to send me a book lately advertised; I think it is called A Collection of Sentences, Wise Sayings, etc., by some officer about the Parliament House; his name I have forgot.

With all our best respects to you and yours, I am, dear sir, your most obliged friend and servant,
B. Franklin
   What is the price of printing paper in London?
